Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 1 of 20 Page ID
                                #:10409



   1    Jason Levin (161807)
       jlevin@steptoe.com
   2   Bennett Evan Cooper (128544)
       bcooper@steptoe.com
   3   Jennifer Morrow (185964)
       jmorrow@steptoe.com
   4   Melanie A. Ayerh (303211)
       mayerh@steptoe.com
   5   STEPTOE & JOHNSON LLP
       633 West Fifth Street, Suite 700
   6   Los Angeles, California 90071
       Telephone: (213) 439-9400
   7   Facsimile: (213) 439-9599
   8 Attorneys for Plaintiff and Counterclaim Defendant
       Grasshopper House, LLC, and Counterclaim Defendants
   9 Passages Silver Strand, LLC, Chris Prentiss, and Pax Prentiss
  10 Additional Counsel are listed on the page following the caption
  11
                            UNITED STATES DISTRICT COURT
  12
                          CENTRAL DISTRICT OF CALIFORNIA
  13
                                   WESTERN DIVISION
  14
       Grasshopper House, LLC,                  Case No. 2:18-CV-923 SVW (RAOx)
  15
                    Plaintiff,                  JOINT [PROPOSED] JURY
  16                                            VERDICT FORM
              v.
  17                                           Final Pretrial Conf.
       Clean & Sober Media LLC, et al.,        Date: February 11, 2019
  18                                           Time: 3:00 p.m.
                    Defendants.                Ctrm: 10A
  19
       Cliffside Malibu, et al.,               Trial
  20                                           Date:   February 19, 2019
                    Counterclaim Plaintiffs,   Time:   9:00 a.m.
  21                                           Ctrm:   10A
              v.
  22
       Grasshopper House, LLC, et al.,
  23
                    Counterclaim Defendants.
  24
  25 AND RELATED
       COUNTER-COUNTERCLAIMS
  26
  27
  28
                             JOINT PROPOSED JURY VERDICT FORM

                                                                           13043014
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 2 of 20 Page ID
                                #:10410



   1 Listing of Additional Counsel:
       STRIS & MAHER LLP
   2 PETER K. STRIS (SBN 216226)
       peter.stris@strismaher.com
   3 BRENDAN S. MAHER (SBN 217043)
       brendan.maher@strismaher.com
   4 ELIZABETH BRANNEN (SBN 226234)
       elizabeth.brannen@strismaher.com
   5 DANA BERKOWITZ (303094)
       dana.berkowitz@strismaher.com
   6 VICTOR O’CONNELL (SBN 288094)
       victor.oconnell@strismaher.com
   7 725 S. Figueroa Street, Suite 1830
       Los Angeles, CA 90018
   8 T: (213) 995-6800 ǀ F: (213) 261-0299
   9 SHAUN P. MARTIN (SBN 158480)
       smartin@sandiego.edu
  10 University of San Diego School of Law
       5998 Alcala Park, Warren Hall
  11 San Diego, CA 92110
       T: (619) 260-2347 ǀ F: (619) 260-7933
  12
       Attorneys for Defendants and Counterclaim Plaintiffs
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                               1
  28
                           JOINT PROPOSED JURY VERDICT FORM
                                                                        13043014
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 3 of 20 Page ID
                                #:10411



   1         Plaintiff   and    Counterclaim   Defendant   Grasshopper   House,    LLC
   2 (“Grasshopper House”) and Counterclaim Defendants Passages Silver Strand
   3 LLC, Chris Prentiss and Pax Prentiss (“Passages”), and Defendant and
   4 Counterclaim Plaintiff Cliffside Malibu, Defendants Richard L. Taite (“Mr.
   5 Taite”) and Clean & Sober Media, LLC (“Clean & Sober Media”), and
   6 Counterclaim Plaintiffs Sunset Malibu, Cliffside Malibu II, Cliffside Malibu
   7 Outpatient Services, Cliffside Malibu 3, and Recovery Malibu (together with
   8 Cliffside Malibu, “Cliffside”) hereby submit the following Proposed Jury Verdict
   9 Form.
  10         The parties were unable to agree on joint instructions so the form includes
  11 each party’s proposed verdict form questions.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                           2

                               JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 4 of 20 Page ID
                                #:10412



   1       Grasshopper House and Passages’ Proposed Verdict Form
                                Questions
   2
   3                                        INDEX
   4
                                             Title
   5    (1) Passages Plaintiffs’ claims of false advertising under the Lanham Act1
                    (2) Grasshopper House’s claim of defamation per se
   6
       (3) Cliffside Counterplaintiffs’ claim of false advertising under the Lanham
   7                                         Act2
   8
                We, the jury, find the following on the questions submitted to us:
   9
                                       CLAIM ONE
  10
          Passages Plaintiffs’ claims of false advertising under the Lanham Act
  11
  12 1.     Have Defendants Clean & Sober Media; Cliffside Malibu; or Richard Taite,

  13 acting individually or in concert, made a false or misleading statement of fact
  14 about Passages Plainitiffs?
  15        Yes_______                              No_______

  16 (If you answer “No” skip the remaining questions in this section and proceed to
  17 Claim Two)
  18
  19 2.     Was the false statement(s) part of a commercial advertisement?
  20        Yes_______                              No_______
  21 (If you answer “No” skip the remaining questions in this section and proceed to
  22 Claim Two)
  23
  24        1
                Together, Grasshopper House and Passages Silver Strand are referred to
  25 as “Passages Plaintiffs.”
            2
  26         Together, Cliffside Malibu, Sunset Malibu, Cliffside Malibu II, Cliffside
     Malibu Outpatient Services, Cliffside Malibu 3, and Recovery Malibu are referred
  27
     to as “Cliffside Counterplaintiffs.”
  28                                            3

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 5 of 20 Page ID
                                #:10413



       3.    Was the false statement material?
   1
   2         Yes_______                              No_______

   3 (If you answer “No” skip the remaining questions in this section and proceed to
   4 Claim Two)
   5
   6 4.      Did the false statement(s) actually deceive or have the tendency to deceive

   7 a substantial segment of its audience?
   8         Yes_______                              No_______

   9   (If you answer “No” skip the remaining questions in this section and proceed to

  10 Claim Two)
  11
  12 5.      Were either of the Passages Plaintiffs injured or likely to be injured as a

  13 result of the false statement(s)?
  14         Yes_______                              No_______

  15 (If you answer “No” skip the remaining questions in this section and proceed to
  16 Claim Two)
  17
  18 6.      If you answered “Yes” to all of the previous questions, state the amount of

  19 damages Defendants Clean & Sober media; Cliffside Malibu; and/or Richard
  20 Taite      should      pay      for      engaging     in     false     advertising:
  21 $________________________________________________________________.
  22
  23
  24
  25
  26
  27
  28                                             4

                           JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 6 of 20 Page ID
                                #:10414



   1                                CLAIM TWO
   2                  Grasshopper House LLC’s claim of libel per se

   3 1.     Did Defendants Clean & Sober Media; Cliffside Malibu; or Richard Taite,
   4 acting individually or in concert, make one or more statements to a person or
   5 persons other than Grasshopper House?
   6        Yes_______                             No_______
   7 (If you answer “No” skip the remaining questions in this section and proceed to
   8 Claim Three)
   9
  10 2.     Did the person(s) receiving the statement(s) reasonably understand the
  11 statement(s) was about Passages Malibu?
  12        Yes_______                             No_______
  13 (If you answer “No” skip the remaining questions in this section and proceed to
  14 Claim Two)
  15
  16 3.     Was the statement(s) false?
  17        Yes_______                             No_______
  18 (If you answer “No” skip the remaining questions in this section and proceed to
  19 Claim Two)
  20
  21 4.    Did Defendants Clean & Sober Media; Cliffside Malibu; or Richard Taite,
  22 acting individually or in concert fail to use reasonable care to determine the truth
  23 or falsity of the statements?
  24        Yes_______                             No_______
  25 (If you answer “No” skip the remaining questions in this section and proceed to
  26 Claim Two)
  27
  28                                           5

                           JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 7 of 20 Page ID
                                #:10415



       5.       Did Grasshopper House suffer harm as a result of the statement(s)?
   1
   2            Yes_______                            No_______

   3 (If you answer “No” skip the remaining questions in this section and proceed to
   4 Claim Two)
   5
       6.       If you answered “Yes” to all of the previous questions, state the amount of
   6
       compensatory damages Defendants Clean & Sober media; Cliffside Malibu;
   7
       and/or     Richard    Taite   should   pay    for   engaging   in   libel     per   se:
   8
       $________________________________________________________________.
   9
  10 7.         Has Grasshopper House proven by clear and convincing evidence that
  11 Defendant Clean & Sober Media knew the statements were false or had serious
  12 doubts about the truth of the statement(s)?
  13            Yes_______                            No_______
  14 (If you answer “No” skip to Question 10)
  15
  16 8.         Did Defendant Clean & Sober Media act with malice, oppression or fraud
  17 in making the statement(s)?
  18            Yes_______                            No_______
  19 (If you answer “No” skip to Question 10)
  20
  21 9.         If you answered “Yes” to Questions 7 and 8, state the amount of punitive
  22 damages Defendant Clean & Sober media should pay for knowingly engaging in
  23 libel per se and by acting with malice, oppression or fraud:
  24 $________________________________________________________________.
  25
  26
  27
  28                                             6

                              JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 8 of 20 Page ID
                                #:10416



       10.   Has Grasshopper House proven by clear and convincing evidence that
   1
   2 Defendant Cliffside Malibu knew the statements were false or had serious doubts
   3 about the truth of the statement(s)?
   4         Yes_______                           No_______

   5 (If you answer “No” skip to Question 13)
   6
   7 11.     Did Defendant Cliffside Malibu act with malice, oppression or fraud in

   8 making the statement(s)?
   9         Yes_______                           No_______

  10 (If you answer “no” skip to Question 13)
  11
  12 12.     If you answered “Yes” to Questions 11 and 12, state the amount of punitive

  13 damages Defendant Cliffside Malibu should pay for knowingly engaging in libel
  14 per se and by acting with malice, oppression or fraud:
  15 $________________________________________________________________.
  16 13.     Has Grasshopper House proven by clear and convincing evidence that

  17 Defendant Richard Taite knew the statements were false or had serious doubts
  18 about the truth of the statement(s)?
  19         Yes_______                           No_______

  20 (If you answer “No” skip to Claim Three)
  21
  22 14.     Did Defendant Richard Taite act with malice, oppression or fraud in
  23 making the statement(s)?
  24         Yes_______                           No_______
  25 (If you answer “no” skip to Claim Three)
  26
  27
  28                                          7

                           JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 9 of 20 Page ID
                                #:10417



       15.   If you answered “Yes” to Questions 13 and 14, state the amount of punitive
   1
   2 damages Defendant Richard Taite should pay for knowingly engaging in libel per
   3 se and by acting with malice, oppression or fraud:
   4 $________________________________________________________________.
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                          8

                           JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 10 of 20 Page ID
                                #:10418



    1                                 CLAIM THREE
    2 Cliffside Counterplaintiffs’ claims of false advertising under the Lanham Act
    3
        1.    Has Passages made a false or misleading statement of fact about Cliffside
    4
        Counterplaintiffs?
    5
              Yes_______                              No_______
    6
        (If you answer “No” skip the remaining questions in this section and proceed to
    7
        Claim Two)
    8
    9
        2.    Was the false statement(s) part of a commercial advertisement?
  10
              Yes_______                              No_______
  11
        (If you answer “No” skip the remaining questions in this section and proceed to
  12
        Claim Two)
  13
  14
        3.    Was the false statement material?
  15
              Yes_______                              No_______
  16
        (If you answer “No” skip the remaining questions in this section and proceed to
  17
        Claim Two)
  18
  19
        4.    Did the false statement(s) actually deceive or have the tendency to deceive
  20
        a substantial segment of its audience?
  21
              Yes_______                              No_______
  22
        (If you answer “No” skip the remaining questions in this section and proceed to
  23
        Claim Two)
  24
  25
        5.    Were any of the Cliffside Counterplainitts injured or likely to be injured as
  26
        a result of the false statement(s)?
  27
  28                                              9

                              JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 11 of 20 Page ID
                                #:10419



             Yes_______                            No_______
    1
    2 (If you answer “No” skip the remaining questions in this section and proceed to
    3 Claim Two)
    4
    5 6.     If you answered “Yes” to all of the previous questions, state the amount of

    6 damages Passages should pay for engaging in false advertising:
    7 $________________________________________________________________.
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                          10

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 12 of 20 Page ID
                                #:10420



    1             Defendants’ Proposed Verdict Form Questions
    2             Claim One: Lanham Act (15 U.S.C. 1125(a)(1)(B))
    3
                         Grasshopper House, LLC (Plaintiff) v.
           Clean & Sober Media, Cliffside Malibu, & Richard Taite (Defendants)
    4
    5 1.    Did Grasshopper House, LLC prove by a preponderance of the evidence
    6       that either of the following statements misrepresented the services of
    7       Grasshopper House, LLC or The Fix in a commercial advertisement by any
    8       Defendant?
    9        Statement                                                       Yes/No
  10         Process Statement: To create our reviews, we invite             Yes/No
  11         selected centers to solicit former clients to complete a
  12         detailed, 20-question survey. The Fix requires at least five
  13         completed surveys before a review is generated. The
  14         surveys include questions about accommodations, meals,
  15         residents, staff, activities, and more. Alumni respond
  16         anonymously and confidentially, and reviews are written
  17         based on their responses and follow-up questions where
  18         applicable. The resulting review is highly detailed,
  19         delving not only into the intricacies of daily life, but also
  20         into the specific types of treatment offered. For each of
  21         the above metrics - accommodations, food, and treatment
  22         - we then rate each center on a five-star scale, based on
  23         the alumni's chosen star ratings and comments. The
  24         overall rating for the particular center being reviewed is
  25         created based on the three component star ratings, client
  26         comments, and other information obtained through the
  27         survey process.
  28                                            11

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 13 of 20 Page ID
                                #:10421



             Statement                                                     Yes/No
    1
    2        Mission Statement: Our stated editorial mission - and sole Yes/No

    3        bias - is to destigmatize all forms of addiction and mental

    4        health matters, support recovery, and assist toward

    5        humane policies and resources.

    6
        2.   Did Grasshopper House, LLC prove by a preponderance of the evidence
    7
             that any of the Defendants actually made either Statement?
    8
             Statement                        Mission Statement      Process Statement
    9
             Clean & Sober Media              Yes/No                 Yes/No
  10
             Cliffside Malibu                 Yes/No                 Yes/No
  11
             Richard Taite                    Yes/No                 Yes/No
  12
  13 3.      Did Grasshopper House, LLC prove by a preponderance of the evidence
  14         that either Statement was material, in that it was likely to influence the
  15         purchasing decisions of consumers of addiction treatment services?
  16
             Statement                                        Yes/No
  17
             Process Statement                                Yes/No
  18
             Mission Statement                                Yes/No
  19
  20 4.      Did Grasshopper House, LLC prove by a preponderance of the evidence
  21         that either Statement actually deceived a substantial segment of its
  22         audience?
  23
             Statement                                        Yes/No
  24
             Process Statement                                Yes/No
  25
             Mission Statement                                Yes/No
  26
  27
  28                                          12

                             JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 14 of 20 Page ID
                                #:10422



        5.   Did Grasshopper House, LLC prove by a preponderance of the evidence
    1
    2        that either Statement injured or likely injured Grasshopper?

    3        Statement                                        Yes/No
    4        Process Statement                                Yes/No
    5        Mission Statement                                Yes/No
    6
    7
    8                        Affirmative Defenses to Claim One
    9 6.     Did any Defendant prove by a preponderance of the evidence that
  10         Grasshopper House, LLC knew or should have discovered that either
  11         Statement was false before February 2, 2015?
  12
             Statement                                        Yes/No
  13
             Process Statement                                Yes/No
  14
             Mission Statement                                Yes/No
  15
  16 7.      Did any Defendant prove any of the below affirmative defenses against
  17         Grasshopper House, LLC?
  18         Affirmative Defense                              Yes/No
  19
             Unclean Hands                                    Yes/No
  20
             Laches                                           Yes/No
  21
             Waiver                                           Yes/No
  22
             First Amendment                                  Yes/No
  23
  24
  25
  26
  27
  28                                           13

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 15 of 20 Page ID
                                #:10423



                              Claim Two: Defamation Per Se
    1
                            Grasshopper House, LLC (Plaintiff) v.
    2         Clean & Sober Media, Cliffside Malibu, & Richard Taite (Defendants)
    3
        8.    Did Grasshopper House, LLC prove by a preponderance of evidence that
    4
              any of the following Defendants made the Process Statement?
    5
              Defendant                                     Yes/No
    6
              Clean & Sober Media                           Yes/No
    7
    8         Cliffside Malibu                              Yes/No

    9         Richard Taite                                 Yes/No

  10
        9.    Did Grasshopper House, LLC prove by a preponderance of evidence that
  11
              the Process Statement was reasonably understood to be about Grasshopper
  12
              House, LLC and to mean, when read in connection with other statements on
  13
              The Fix, that Grasshopper House, LLC was completely incompetent at its
  14
              core function of curing addiction? Yes/No
  15
  16 10.      Did Grasshopper House, LLC prove by a preponderance of evidence that

  17          the Process Statement was a false statement of fact, rather than opinion?

  18          Yes/No

  19
        11.   Did Grasshopper House, LLC prove by clear and convincing evidence that
  20
              any Defendant knew that the Process Statement was false or had serious
  21
              doubts about its truth?
  22
              Defendant                                     Yes/No
  23
              Clean & Sober Media                           Yes/No
  24
              Cliffside Malibu                              Yes/No
  25
              Richard Taite                                 Yes/No
  26
  27
  28                                          14

                              JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 16 of 20 Page ID
                                #:10424



        12.   Did Grasshopper House, LLC prove by clear and convincing evidence that
    1
    2         any Defendant, in making the Process Statement, acted with malice,

    3         oppression, or fraud?

    4         Defendant                                    Yes/No
    5         Clean & Sober Media                          Yes/No
    6         Cliffside Malibu                             Yes/No
    7         Richard Taite                                Yes/No
    8
    9
                              Affirmative Defenses to Claim Two
  10
  11 13.      Did any Defendant prove by a preponderance of the evidence that
  12          Grasshopper House, LLC knew or should have discovered the defamatory
  13          statement before February 2, 2017? Yes/No
  14
        14.   Did any Defendant prove any of the below affirmative defenses against
  15
              Grasshopper House, LLC?
  16
              Affirmative Defense                          Yes/No
  17
              Unclean Hands                                Yes/No
  18
  19          Laches                                       Yes/No

  20          Waiver                                       Yes/No

  21          First Amendment                              Yes/No

  22
  23
  24
  25
  26
  27
  28                                         15

                              JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 17 of 20 Page ID
                                #:10425



                    Counterclaim: Lanham Act (15 U.S.C. 1125(a)(1)(B))
    1
           Cliffside Malibu, Sunset Malibu Cliffside Malibu II, Cliffside Malibu III,
    2     Cliffside Malibu Outpatient Services, and Recovery Malibu (Counterclaim
    3                             Plaintiffs or “Cliffside”) v.
         Grasshopper House, LLC, Silver Strand, LLC, Chris Prentiss, and Pax Prentiss
    4
                          (Counterclaim Defendants or “Passages”)
    5
    6                                The Cure Statements

    7 15.     Did Cliffside prove by a preponderance of the evidence that any statement
    8         by Passages about a cure after August 1, 2015 misrepresented Passages’
    9         services in a commercial advertisement? Yes/No
  10
        16.   Did Cliffside prove by a preponderance of the evidence that any statement
  11
              by Passages about a cure made after August 1, 2015 was material, in that it
  12
              was likely to influence the purchasing decisions of consumers of addiction
  13
              treatment services? Yes/No
  14
  15 17.      Did Cliffside prove by a preponderance of the evidence that any statement
  16          by Passages about a cure made after August 1, 2015 actually deceived a
  17          substantial segment of consumers of addiction treatment services? Yes/No
  18
        18.   Did Cliffside prove by a preponderance of the evidence that any statement
  19
              by Passages about a cure made after August 1, 2015 injured or likely
  20
              injured Cliffside? Yes/No
  21
  22                             The Non-Branded Statements
  23
        19.   Did Cliffside prove by a preponderance of the evidence that Passages’ non-
  24
              branded websites included any false or misleading description of fact that
  25
              misrepresented Passages’ services in a commercial advertisement? Yes/No
  26
  27
  28                                           16

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 18 of 20 Page ID
                                #:10426



        20.   Did Cliffside prove by a preponderance of the evidence that Passages’ non-
    1
    2         branded websites included any false or misleading description of fact that

    3         was material, in that it was likely to influence the purchasing decisions of

    4         consumers of addiction treatment centers? Yes/No

    5 21.     Did Cliffside prove by a preponderance of the evidence that any false or
    6         misleading description of fact included on Passages’ non-branded websites
    7         actually deceived a substantial segment of its audience? Yes/No
    8
    9 22.     Did Cliffside prove by a preponderance of evidence that it was injured or

  10          likely injured by any false or misleading description of fact included on

  11          Passages’ non-branded websites? Yes/No

  12                        Affirmative Defenses to Counterclaim
  13
        23.   With respect to Cliffside’s claims about the cure statements, did Passages
  14
              prove any of the below affirmative defenses?
  15
  16          Affirmative Defense                             Yes/No

  17          Unclean Hands                                   Yes/No
  18          Laches                                          Yes/No
  19          First Amendment                                 Yes/No
  20
        24.   With respect to Cliffside’s claims about the non-branded statements, did
  21
              Passages prove any of the below affirmative defenses?
  22
  23
              Affirmative Defense                             Yes/No

  24          Unclean Hands                                   Yes/No

  25          Laches                                          Yes/No

  26          First Amendment                                 Yes/No

  27
  28                                           17

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 19 of 20 Page ID
                                #:10427


                      Separate Instructions for Damages Phase Only
    1
    2                     Damages on Claim One and Claim Two
    3 1.     In dollars, what is the amount of damages that Grasshopper House, LLC
    4        proved by a preponderance of the evidence that it suffered, if any, that were
    5        proximately caused by Richard Taite, Clean & Sober Media, or Cliffside
    6        Malibu, rather than by Recovery Media? _________
    7
    8 2.     Of the damages you found in Question 1, what was the portion of those

    9        damages (in dollars) that Grasshopper House, LLC could not have

  10         mitigated with reasonable efforts to do so? __________

  11
  12                             Damages on Counterclaim
  13
        3.   In dollars, what is the amount of damages that Cliffside proved by a
  14
             preponderance of evidence that it suffered, if any, that were proximately
  15
             caused by Passages? __________________
  16
  17 4.      Of the damages you found in Question 3, what was the portion of those

  18         damages (in dollars) that the Cliffside could not have mitigated with

  19         reasonable efforts to do so? _________

  20
  21
  22
  23
  24
  25
  26
  27
  28                                           18

                            JOINT PROPOSED JURY VERDICT FORM
Case 2:18-cv-00923-SVW-RAO Document 257 Filed 02/08/19 Page 20 of 20 Page ID
                                #:10428



    1       DATED this eighth day of February, 2019.
    2
    3                                    STEPTOE & JOHNSON LLP
    4
                                          /s/ William Andrichik
    5
    6                                    Attorneys for Plaintiff and Counterclaim
                                         Defendant Grasshopper House, LLC, and
    7                                    Counterclaim Defendants Passages Silver
                                         Strand, LLC, Chris Prentiss, and Pax
    8                                    Prentiss
    9
                                         STRIS & MAHER LLP
  10
  11                                      /s/ Victor O’Connell
  12
                                         Attorneys for Defendants and Counterclaim
  13                                     Plaintiffs.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                       19

                         JOINT PROPOSED JURY VERDICT FORM
